PER CURIAM.
One of the defendants, the Florida Board of Medical Examiners, responded to plaintiffs’ complaint with a motion raising a *1036number of issues including its right to venue in Leon rather than Brevard County. The other defendant, a medical doctor against whom a malpractice claim was asserted, did not respond and has not responded to this day. The Board’s motion was granted by the trial judge on April 28,1976, on the grounds that venue as to the Board of Medical Examiners lay in Leon County.
After a number of subsequent motions had been filed, after much correspondence, several memoranda, a number of discussions and little progress the court entered an order on January 7, 1977, confirming its ruling 8 months earlier that venue lay in Leon County, but going on to sever plaintiffs’ claim for malpractice against Dr. Win-slow. After a couple more weeks of conversation among counsel and the court, a third order was entered on January 24, 1977, confirming that venue properly lies in Leon County, confirming that the alleged cause of action against the doctor is severed, and this order “requested” the clerk to transfer a certified copy of the case against the Board of Medical Examiners to the clerk in Tallahassee; the court retained the original for the case against the doctor.
When the third order, the one of January 24, 1977, was entered, it followed by five days a notice of appeal that had been filed by the Board appealing from the January 7 order. The Board later amended its appeal to include both the January 7 and January 24 orders.
We reverse the orders of January 7 and January 24 insofar as they sever the case against the doctor from the case against the Board. Having correctly entered its order determining that venue was in Leon County, because one of the defendants, the Board, could only be sued there, the court had only to carry out the transfer under Fla.R.Civ.P. 1.060(b) and 1.170(j). Questions of severance and other questions arising in the case are properly for consideration of the court in Leon County.
DOWNEY, C. J., and BERANEK, J., concur.
BAKER, JOSEPH P., Associate Judge, dissents with opinion.